Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 9, 2008                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  136384 & (18)                                                                                          Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  THEODORE G. COURTER, JULIE M.
  COURTER, Individually and as Next Friend
  of AUDRY HYNDMAN, AMBER COURTER,
  MONICA COURTER and TANER CORTER,
       Plaintiffs-Appellees,
                                                                    SC    136384
  v                                                                 CoA 281215
                                                                    Genesee CC 07-85575-NP
  DAIMLERCHRYSLER CORPORATION,
  DAVID H. GELONECK and PETER R. THOM
  AND ASSOCIATES, Inc.,
      Defendants,
  and

  PROGRESSIVE INSURANCE COMPANY,
        Defendant-Appellant.
  ______________________________________

                On order of the Chief Justice, a stipulation signed by the attorneys for the
  parties agreeing to the dismissal of this application for leave to appeal is considered and,
  IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 9, 2008                        _________________________________________
                                                                               Clerk